Considering the application for rehearing filed by the plaintiff-appellee, and considering also the documents thereto annexed:
It is ordered that this case be re-docketed for argument at the next regular session of the Court to be held at Lake Charles, La., during the month of May, 1944, argument then to be restricted solely to the question whether the case should be remanded to the lower Court for the purpose of having there presented further testimony concerning plaintiff's physical disability resulting from the accident on which compensation is claimed.